                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  ANTHONY A. CAMPAGNONE,                         Ch. 7
    Debtor                                       19-12685-FJB


                                             Order

MATTER:
#48; Motion filed by Debtor Anthony A. Campagnone to Convert Case to Chapter 13 with
certificate of service. (Weinberg, Herbert)

Granted: this case is hereby converted to one under chapter 13.

                                                 By the Court,




                                                 Frank J. Bailey
                                                 United States Bankruptcy Judge

                                                 Dated: 3/13/2020
